UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 11-4293


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

           v.

GREGORY SYLVESTER TAYLOR, JR., a/k/a Knowledge Born Allah,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Roger W. Titus, District Judge. (8:10-
cr-00297-RWT-1)


Argued:   October 26, 2012               Decided:   February 8, 2013


Before NIEMEYER, MOTZ, and DAVIS, Circuit Judges.


Affirmed by unpublished opinion.      Judge Niemeyer       wrote   the
opinion, in which Judge Motz and Judge Davis joined.


ARGUED:   Meghan Suzanne Skelton, OFFICE OF THE FEDERAL PUBLIC
DEFENDER, Greenbelt, Maryland, for Appellant. Adam Kenneth Ake,
OFFICE OF THE UNITED STATES ATTORNEY, Greenbelt, Maryland, for
Appellee.    ON BRIEF:    James Wyda, Federal Public Defender,
Baltimore, Maryland, for Appellant.    Rod J. Rosenstein, United
States Attorney, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
NIEMEYER, Circuit Judge:

       After pleading guilty to four counts of bank larceny, in

violation of 18 U.S.C. § 2113(a), Gregory Taylor was given a

variance sentence of 63 months’ imprisonment.             He now challenges

the sentence, contending (1) that the government breached its

plea   agreement   in    telling    the    district   court    that    Taylor’s

pretrial     conduct    qualified    for    an    obstruction     of   justice

enhancement; (2) that the district court erred in finding that

an obstruction of justice enhancement was justified; and (3)

that the sentence was substantively unreasonable.

       For the reasons that follow, we affirm.


                                      I

       On December 29, 2009, Gregory Taylor entered a SunTrust

bank in Upper Marlboro, Maryland, and handed the teller a demand

note stating, “I want all 100’s and 50’s NOW!”                The teller gave

Taylor $1,235, and Taylor fled.              Taylor used the same modus

operandi to obtain $200 from a Chevy Chase bank in District

Heights, Maryland, on February 23, 2010; $2,250 from a Wachovia

bank in Largo, Maryland, on February 24, 2010; and $500 from a

BB&T bank in Temple Hills, Maryland, on April 2, 2010.

       After he was indicted and a lawyer in the Federal Public

Defender’s    Office    was   appointed     for   him,   Taylor   refused    to

cooperate with his counsel.         Also, both before and after counsel


                                      2
was appointed, Taylor undertook a campaign to flood the district

court with frivolous motions and lawsuits.                His motions were

laced with terminology evocative of the Uniform Commercial Code

(“UCC”), such as his signing the motions “‘Without Prejudice’

Gregory   Sylvester    Taylor   J©,    Authorized      Representative    d/b/a

GREGORY SYLVESTER TAYLOR J©, DEBTOR” and phrases like “I will

stipulate to all of the facts and accept and return the same for

full   settlement    and   closure    in   the   transaction.”      Taylor’s

motions included a motion for an appearance bond or personal

recognizance, a motion for return of property, and a motion for

dismissal of the indictment.          He also filed numerous civil suits

in the district court against various governmental bodies and

officials such as the police station, the sheriff’s department,

the district court, and the governor.

       Taylor’s counsel filed a motion to withdraw as counsel, and

on July 23, 2010, the district court held a hearing on the

motion,    which    included    consideration     of     Taylor’s   wish    to

represent himself and his competency to waive counsel.                  At the

hearing, when addressing the court, Taylor continued to use UCC-

laced terminology, telling the court, “I don’t consent to this

conversation. . . .        I’m here to accept the charges for value

and returning for value in exchange for my exemption that the

charges be dismissed.”



                                       3
     The court told Taylor that it was “very familiar with the

various    movements      that   assert       these    various     positions     that

you’re taking” and noted that Taylor had “filed 14 civil suits

in this court, all of which have been found to be frivolous and

dismissed.”      The court warned Taylor that “if you are found

guilty and the time comes for sentencing, I want you to know

that under our sentencing guidelines, if I conclude that you’ve

taken steps to obstruct justice, that that could enhance the

amount    of   sentence    you   might    be    recommended       for   under   those

guidelines.”     The court then asked Taylor to directly answer his

questions.

     When the court resumed asking Taylor whether he wanted to

proceed without counsel, Taylor told the court at least four

times that he wished to proceed on his own.                     He then said, “I’m

not here to argue the facts of this case.                        I’m only here to

request that the charges be dropped and the bond be released to

me at this time.”         The court replied, “Sir, what you’re saying

is legal gibberish.         It makes no sense whatsoever and it’s not

effective for what you want to do.”

     The court again tried to persuade Taylor to accept counsel,

emphasizing     the   seriousness    of        the    charges    that   Taylor    was

facing.    Taylor again declined counsel and told the court that

he wanted to proceed on his own.                 Taylor then tried to “plead

guilty on behalf of the defendant debtor, but that’s not me.”

                                          4
The     court       replied     that    this     was    “legally     nonsensical”       and

directed the clerk to enter a plea of “not guilty” on Taylor’s

behalf.

        In    its     subsequent       written      order,   the    court    granted    the

Public Defender’s motion to withdraw, concluding that Taylor had

knowingly, intelligently, and voluntarily waived his right to

counsel.            The   court      also    appointed       standby       counsel,    over

Taylor’s objection.

      Shortly after the hearing, Taylor requested counsel and the

court        then    reappointed        counsel      from    the    Public     Defender’s

Office.

      Even after having counsel reappointed, Taylor continued to

send the court various pro se motions using UCC terminology,

asking, for example, that the case be dismissed because he had

“accepted all charges of the DEBTOR/DEFENDANT . . . and have

returned them to the above courts for offset” and for a chance

to “tender an offer to discharge all old case bonds, bails, or

other obligations with an exchange of my exemption.”

      At the hearing on Taylor’s pretrial motions, on December

13,   2010,         Taylor’s    counsel      told    the    court   that    Taylor    might

change       his     plea,     but   would    first     like   to   hear     the   court’s

opinions on his various motions.                       The court complied, telling

Taylor that the types of suits and motions he filed “have been

classic examples of what . . . [is] referred to at various times

                                               5
as     the     ‘flesh   and    blood        defense’    or    the     ‘sovereign        man

defense.’”         The “flesh and blood” defense, the court explained,

is a theory with “origins in some white supremacist groups and

essentially        attempts    to     do     everything       it    can     to   jam    the

courthouse       computers     with      nonsensical    pleadings”         and    had   now

unfortunately arisen in a number of cases in the district.                              The

court    told      Taylor    that   he     was   “treat[ing]       these     nonsensical

motions as motions challenging the jurisdiction of this court

and . . . I will overrule and deny them.”

       After Taylor conferred with his lawyer, his lawyer informed

the court that Taylor wished to plead guilty.                        Taylor’s counsel

told the court that “Mr. Taylor . . . has been adamant that I

tell the Court . . . that by filing the motions . . . his

intention was merely to avail himself of what he thought were

means by which to obtain information, discovery, and . . . other

relief.”        Then Taylor, through counsel, again asked the court

for its views on the “flesh and blood” defense.                           The court told

him that the defense “is one that has absolutely no merit” and

was “designed to gum up the machinery of the court.”                               Taylor

thanked      the    court,    and     the    court     then    proceeded         with   the

rearraignment.

       Taylor pleaded guilty pursuant to a written plea agreement

with     the     government.          Under      the    agreement,         the    parties

stipulated       that   the    base      offense     level    was    7,     pursuant    to

                                             6
U.S.S.G. § 2B1.1(a)(1), and that the offense level was to be

increased    to   9    because    the    thefts       were    from     the       person    of

another, pursuant to U.S.S.G. § 2B1.1(b)(3).                       The parties also

stipulated    that     the   government       “d[id]        not   oppose”        a    2-level

reduction for acceptance of responsibility, resulting in a final

offense level of 7.          Finally, the parties agreed:                    “[N]o other

offense      characteristics,           sentencing           guidelines              factors,

potential    departures      or   adjustments         set    forth     in    the       United

States Sentencing Guidelines or in 18 U.S.C. § 3552(a) will be

raised or are in dispute.”

     After entering his guilty plea, Taylor again sent the court

a letter using the language of the “flesh and blood” defense.

     At     Taylor’s    sentencing       hearing       on     March    3,        2011,    the

district     court,     after     discussing          the     volume        of       Taylor’s

frivolous motions and suits and the efforts they required of the

U.S. Attorney’s Office and the court, asked the parties whether

Taylor’s motions and suits warranted an upward adjustment for

obstruction of justice.           The court heard from defense counsel

and then had the following exchange with the Assistant United

States Attorney (“AUSA”).

     THE COURT:     I understand the government has an
     agreement and is bound by it.    But I’m asking you as
     an officer of the court whether you believe what I’ve
     described does or does not constitute obstruction of
     justice for an enhancement of an offense level.

                                  *       *       *

                                          7
      AUSA: Certainly with respect to the filings that were
      submitted after the guilty plea.         We would have
      serious concerns about that . . . given that by that
      time as I understand it the Public Defenders office
      was in the case and yet the filings continued.       I
      think as a legal matter the filings do qualify for the
      obstruction   of   justice   enhancement,   but  as  a
      contractual matter we are not seeking that and I want
      to make that clear on the record.

After Taylor’s counsel protested that the AUSA was not familiar

with the documents, as the AUSA was standing in for the assigned

AUSA, the court responded:

      I’ve directed him as an officer of the Court to give
      me a legal opinion answer, and he’s clearly indicated
      that he is standing by the plea agreement. He is not
      in violation of the plea agreement.   He’s an officer
      of the court. He’s obligated to answer me when I ask
      him a question.

The court heard additional arguments from Taylor’s counsel and

then decided to impose the enhancement, explaining:

      [Taylor] may have been misguided, but being misguided
      is not a defense to this kind of behavior. It’s gone
      on with a number of people.      It’s a plague that I
      don’t want to help it spread as being almost a sport
      of sending frivolous documents in . . . it’s gotten
      pretty bad in some cases. Not as bad in this one, but
      this is clearly a case in which there’s been a
      systematic effort to thwart the prosecution . . .
      [that resulted in] a considerable amount of effort by
      staff of this court and by this judge to deal with it.

Accordingly, the court raised Taylor’s offense level 2 levels,

to 9, which, with a criminal history Category III, resulted in a

recommended Guidelines range of 8 to 14 months’ imprisonment.

The   court   then   requested   argument   on   what   the   appropriate

sentence should be.


                                    8
       Consistent        with     the     plea      agreement,         the     government

requested a 14-month sentence.                    Taylor’s attorney asked for a

sentence    of    10     months,       arguing     that   the    Guidelines       already

accounted for Taylor’s criminal history and that any treatment

of Taylor’s previously undiagnosed psychosocial thought disorder

would be most effective if he were not in custody.

       Taylor then addressed the court, stating, “I just want to

apologize for . . . filings in your court that, you know, were

deemed    frivolous.        I    didn’t       know,   again,     that    these     things

were.”

       In imposing sentence, the court explained that it had “very

carefully considered” the Guidelines range of 8 to 14 months,

but found it to be “hopelessly, woefully inadequate.”                           The court

pointed    out    that     Taylor       had   committed     “four      different       bank

holdups    over    a    relatively       short     period   of   time        running   from

December 2009 to April 2010,” that he was a recidivist, and that

the court had to consider protecting the public.                                The court

observed    that       Taylor    had    earlier     received     a     sentence    of   63

months’ imprisonment for a bank robbery that was a “strikingly

similar” “note job” and that he had also received an additional

five    months     in    that    case     for     violating      the    conditions      of

supervised release.             Despite those sentences, the court noted,

Taylor had not been deterred from pursuing his criminal conduct.



                                              9
      The court also analyzed Taylor’s other criminal history,

including convictions for assault on a law enforcement officer,

for   which   Taylor    received     a   “relatively   trivial     slap   on   the

wrist,” and an unlawful wounding, for which he again received a

“very substantial break.”

      The     court     next    considered      Taylor’s        mental    health,

concluding that “to release [Taylor] to the public now, with the

hope that somehow he’ll do what he’s never done in the past, is

not something that I think would be appropriate.                 I believe that

he needs medical care, including mental health services, in a

structured environment.”

      Finally, the court, after observing again that Taylor had

received 63 months in the Eastern District of Virginia “[f]or

virtually the same offense conduct,” expressed the desirability

of punishing the same conduct in a uniform manner.                        It then

imposed a variance sentence of 63 months’ imprisonment.

      On appeal, Taylor raises three issues, contending (1) that

the   government,      in   giving   its   opinion   on   the    obstruction    of

justice enhancement, breached its plea agreement; (2) that the

court erred by imposing an obstruction of justice enhancement,

and therefore the sentence was procedurally unreasonable; and

(3) that the 63-month sentence was substantively unreasonable.




                                         10
                                       II

      Taylor contends first that the government breached its plea

agreement not to “raise” or place “in dispute” any Guidelines

factors     by     “arguing     that     Taylor’s       conduct     constituted

obstruction of justice under U.S.S.G. § 3C1.1.”

      The government argues that it did not violate the agreement

because it did not argue for the enhancement.                Alternatively, it

maintains that if found to be in violation of the agreement, its

conduct    would   nonetheless    have      been    justified   because    Taylor

breached his obligations when he continued with his obstructive

campaign even after the plea agreement.

      Because plea agreements are “rooted in contract law,” “each

party should receive the benefit of its bargain.”                 United States

v. Lewis, 633 F.3d 262, 269 (4th Cir. 2011) (quoting United

States v. Dawson, 587 F.3d 640, 645 (4th Cir. 2009)).                     “It is

elementary that, when a plea rests in any significant degree on

a promise or agreement of the prosecutor, so that it can be said

to become part of the inducement or consideration, such promise

must be fulfilled.”        Id. (internal quotation marks omitted).

      In this case, the plea agreement included a “Factual and

Advisory    Guidelines      Stipulation”       by    which   Taylor     and   the

government agreed to a set of applicable Guidelines factors,

which did not include an enhancement for obstruction of justice.

The    parties      also      agreed        that     “[n]o      other     offense

                                       11
characteristics,            sentencing     guidelines         factors,   potential

departures      or    adjustments        set    forth   in    the   United    States

Sentencing Guidelines or in 18 U.S.C. § 3553(a) will be raised

or are in dispute.”           (Emphasis added).         Taylor contends that the

government breached this agreement when the AUSA told the court,

in   response    to    the     court’s    question,      that    Taylor’s    conduct

qualified    for      the    obstruction       of   justice    enhancement.     The

exchange with the AUSA was as follows:

      THE COURT:     I understand the government has an
      agreement and is bound by it.    But I’m asking you as
      an officer of the court whether you believe what I’ve
      described does or does not constitute obstruction of
      justice for an enhancement of an offense level.

                                    *      *        *

      AUSA: Certainly with respect to the filings that were
      submitted after the guilty plea.         We would have
      serious concerns about that . . . given that by that
      time as I understand it the Public Defenders office
      was in the case and yet the filings continued.       I
      think as a legal matter the filings do qualify for the
      obstruction   of   justice   enhancement,   but  as  a
      contractual matter we are not seeking that and I want
      to make that clear on the record.

(Emphasis added).           When Taylor’s counsel protested that the AUSA

was standing in for the assigned AUSA and was not familiar with

the documents he was discussing, the court responded:

      THE COURT:    I’ve directed him as an officer of the
      Court to give me a legal opinion answer, and he’s
      clearly indicated that he is standing by the plea
      agreement.    He is not in violation of the plea
      agreement.    He’s an officer of the court.       He’s
      obligated to answer me when I ask him a question.



                                           12
      We agree with Taylor that inadvertent prosecutorial conduct

can breach a plea agreement, see United States v. Peglera, 33

F.3d 412, 415 (4th Cir. 1994), as can conduct taken in complying

with the directive of the court, see United States v. Keller,

422 F. App’x 273, 275 (4th Cir. 2011) (per curiam).                          But the

plea agreement in this case required that the government not

“raise”    an     enhancement,       nor   place   one       “in   dispute.”        The

government did neither; it did not argue for or even indicate

its   approval      of    or   agreement        with   the     imposition      of    an

obstruction of justice enhancement.                It simply gave the court a

legal opinion in response to the court’s direct request, adding

quickly    that    it    was   not    requesting       the    enhancement.          This

conduct did not amount to a breach of the plea agreement.

      Taylor argues nonetheless that “[his] sentencing presents

facts identical to those in Keller.”                     But Keller is readily

distinguishable.          In   Keller,      the    court      concluded    that     the

government had breached the plea agreement because “the AUSA

specifically advocated for application of the enhancements when

he commented in detail on the strength of evidence supporting

the enhancements.”         422 F. App’x at 275 (emphasis added).                      In

contrast, the AUSA here did not “advocate” for the enhancement,

nor did he even “comment . . . on the strength of the evidence”

for one.        The AUSA merely gave a direct answer to the court’s

request    for     an    opinion,     quickly      noting      that   it    was      not

                                           13
advocating for the type of enhancement on which it was giving an

opinion.

       Taylor     also    argues     that     “the       government’s       insistence      on

appeal that Taylor’s conduct merited a sentencing enhancement

for    obstruction       of    justice”       was    also      a   breach    of    the    plea

agreement.        (Emphasis added).            Again, we disagree.                On appeal,

the government did nothing more than defend the district court’s

sentence, as it was permitted to do.                           The district court, not

being a party to the plea agreement, was free to apply the

enhancement.       Moreover, because the court was not bound by the

agreement    and    was       legally     free      to    impose    the   obstruction       of

justice enhancement, the government has the right to defend the

action on appeal as part of a legal sentence.                             See Lewis, 633

F.3d   at   270    (stating        that   a    district        court   “always      has    the

authority to either accept or reject any [plea] agreement”).

The plea agreement did not address such conduct taken on appeal.

       Because we conclude that the government did not breach the

plea agreement, we do not reach the government’s alternative

argument that any breach was justified because Taylor’s post-

plea    filings     were       a   breach      of        his   obligations        under    the

agreement.




                                              14
                                            III

     Taylor    next      contends     that        the    district       court    erred   in

applying an obstruction of justice enhancement under U.S.S.G.

§ 3C1.1 because (1) the court did not clearly find, nor did the

record show, that Taylor willfully obstructed justice; and (2)

in   any   event     Taylor’s      conduct        did    not     rise    to     the   level

necessary to constitute an obstruction of justice under § 3C1.1.

He argues that these errors rendered his sentence procedurally

unreasonable.

     The    government      contends         that       the    court’s    finding      that

Taylor’s     conduct      was   obstructive         was       not   clearly      erroneous

because the filing of numerous frivolous pleadings and suits

with the intent to hinder the prosecution can be obstructive

conduct.      It also contends that any error was, in any case,

harmless because the court gave Taylor a variance sentence under

18 U.S.C. § 3553(a), which was not tied to the Guidelines.

     Before        considering        the         appropriate        sentence         under

§ 3553(a),     the      district     court       increased       Taylor’s       Guidelines

offense level by two levels for obstruction of justice, pursuant

to § 3C1.1.       That section provides, among other things, for an

enhancement if the defendant “willfully obstructed or impeded,

or   attempted     to     obstruct     or    impede,          the   administration       of

justice    with    respect      to    the    investigation,           prosecution,       or

sentencing of the instant offense of conviction.”                               (Emphasis

                                            15
added).       Thus, the defendant must have “consciously act[ed] with

the purpose of obstructing justice.”                       United States v. Thorson,

633    F.3d    312,    320    (4th     Cir.    2011)       (alteration      in    original)

(quoting United States v. Romulus, 949 F.2d 713, 717 (4th Cir.

1991)).

       Taylor       argues    that     we     “cannot       be    confident       that    the

district court indeed made a factual finding that Taylor acted

with   a   culpable      state    of    mind”       and    suggests       that    the    court

instead “imputed to Taylor a state of mind described by other

decisions in other cases.”              But the record does not support this

argument.

       The court concluded multiple times that Taylor himself had

acted with the requisite intent.                   For example, at the sentencing

hearing,      the     court    described      the        deliberateness      of    Taylor’s

“efforts outside of this case [in filing frivolous lawsuits] to

interfere      with    [this     case].”           The    court    then    described      the

deliberateness of Taylor’s efforts inside the case to interfere,

noting, “there are consequences to taking actions designed to

thwart     the      court     system    and        the    proper    administration         of

justice.”        Finally, the court concluded that “this is clearly a

case in which there’s been a systematic effort [by Taylor] to

thwart this prosecution.”

       Although the court did recognize the increasing use of the

“flesh and blood” defense generally and the consequent problems

                                              16
it is creating for the justice system, the court did not impute

to Taylor a state of mind derived from those other cases.                          After

making its observation about the rise of the “flesh and blood”

defense generally, the court turned to the facts of this case

and concluded that “this is clearly a case” with the requisite

intent.      (Emphasis added).

        Taylor also contends that the record does not show that he

willfully obstructed or impeded the administration of justice.

He   argues     that,     to   the   contrary,         the    record    shows    that    he

believed that the “flesh and blood” defense was a valid legal

defense or even that his action was the product of a mental

disease or defect.         The district court rejected this claim.                      The

court     found    that    Taylor     deliberately            used     the   defense     to

“thwart” the court system and, in particular, his prosecution.

Based on the record, we cannot conclude that the court’s finding

was clearly erroneous.

        Finally, Taylor claims that “mounting a ‘flesh and blood’

type    of   defense      is   not   the    kind       of    conduct    that    merits    a

sentencing enhancement under § 3C1.1.”                       While it is true that

Taylor’s conduct is not identified in the “Examples of Covered

Conduct”     in   the   Commentary     to    §     3C1.1,      the   Commentary    makes

clear    that     the   examples     given       are    “a    non-exhaustive      list.”

Moreover, “the courts of appeals have applied [§ 3C1.1] to a



                                           17
variety of misconduct” beyond the examples given.                       United States

v. Ashers, 968 F.2d 411, 413 (4th Cir. 1992).

       In    this   case,     the   district     court    warned   Taylor    in    open

court about the consequences of his defense strategy:

       [I]f you are found guilty and the time comes for
       sentencing, I want you to know that under our
       sentencing guidelines, if I conclude that you’ve taken
       steps to obstruct justice, that that could enhance the
       amount of sentence you might be recommended for under
       those guidelines.

And the court warned Taylor again when it told him that “I’ll be

very patient with you, but I want to make sure you understand

that   when    and     if    you’re   found     guilty,   if    that    happens,    and

you’re      presumed    to    be    innocent,    that    that   could    affect    your

sentence potentially.”

       Despite these warnings, Taylor continued to file groundless

motions.      And at sentencing, the court found:

       [T]his is clearly a case in which there’s been a
       systematic effort to thwart this prosecution, both by
       actions internal to the case with the pleadings that I
       have summarized previously, as well as frivolous suits
       that were consistently dismissed by this court after a
       considerable amount of effort by staff of this court
       and by this judge to deal with it.

It found further that Taylor had “run roughshod over the court

system” by filing a flood of motions and “14 civil suits . . .

all of which have been found to be frivolous and dismissed.”

       We conclude that the district court’s factual findings are

not clearly erroneous, and we agree with the court that the



                                          18
disruptive             conduct,        resulting              in    the        expenditure           of

administrative and judicial time and expense, was sufficiently

obstructive            to     warrant        the        enhancement        under          §     3C1.1.

Accordingly,           we     reject    Taylor’s          argument        that       the       court’s

application            of   the    enhancement            rendered        Taylor’s            sentence

procedurally           unreasonable.              We     therefore        do    not       reach     the

government’s argument on harmless error.


                                                   IV

       Finally,         Taylor     challenges           his    sentence        as   substantively

unreasonable,           arguing     that      “the        court     gave       more       weight     to

certain of the § 3553(a) factors than was due, and failed to

make    an    individualized           assessment         based      on    the      facts      of   the

present case.”

       Taylor pleaded guilty to four counts of bank larceny, in

violation of 18 U.S.C. § 2113(a), and convictions under that

statute       are      punishable       by    a    maximum         sentence         of    20   years’

imprisonment for each conviction.                              The government and Taylor

stipulated that the Sentencing Guidelines provide a base offense

level        for       these      offenses         of     7,       pursuant          to       U.S.S.G.

§ 2B1.1(a)(1).              The district court then increased the offense

level    to        9   with    application         of     the      obstruction           of    justice

enhancement, under § 3C1.1.                   Based on Taylor’s criminal history

Category III, the recommended Guidelines sentencing range was


                                                   19
therefore 8 to 14 months’ imprisonment.                         If the Guidelines for

bank robbery, U.S.S.G. § 2B3.1, had been applied, the analogous

Guidelines sentencing range would have been 63 to 78 months’

imprisonment.

        After recognizing the applicable Guidelines range of 8 to

14   months’      imprisonment,        the    court      observed      that       a    sentence

within that range for four bank heists was “hopelessly, woefully

inadequate to provide punishment that is sufficient to take into

account all of the factors in Section 3553.”                             The court then

conducted a systematic analysis of the relevant factors under

§ 3553(a)       and    determined      that       it   was    necessary      to       impose   a

variance sentence of 63 months’ imprisonment.

      Among other § 3553(a) factors, the court considered (1) the

seriousness of the crime -- “four bank holdups over a relatively

short    amount       of    time”;    (2)    Taylor’s        criminal    history,         which

included    a     bank      robbery     in    Virginia         that    had    a       “striking

similarity” to the holdups here; (3) the leniency of Taylor’s

past sentences and Taylor’s failure to be deterred, including

Taylor’s violation of his supervised release conditions for his

prior    bank     robbery      conviction;         (4)   the    need    to    protect       the

public;     and       (5)    the     need    to    avoid      unwarranted         sentencing

disparities       because      Taylor       had    been      prosecuted,       albeit      for

robbery,     for      “virtually       the    same       offense”       in    the      Eastern

District of Virginia and received a 63-month sentence.

                                              20
       We review every sentence “‘under a deferential abuse-of-

discretion standard,’ regardless of whether the sentence imposed

is     ‘inside,       just     outside,       or     significantly        outside       the

Guidelines range,’” United States v. Evans, 526 F.3d 155, 161

(4th Cir. 2008) (quoting Gall v. United States, 552 U.S. 38, 41

(2007)), and determine whether it was reasonable based on “the

totality of the circumstances,” id. at 164 (quoting Gall, 552

U.S. at 51).

       Taylor makes three points to argue that his sentence was

unreasonable.         He argues that the § 3553(a) analysis was flawed

in     that:      (1)    the       court    did     not   make    an     individualized

assessment      because       it   imposed    a     sentence     equal    to    his    prior

sentence for robbery; (2) it gave excessive weight to Taylor’s

criminal history; and (3) it improperly weighed Taylor’s mental

health in calculating the sentence.

       As to the first point, Taylor asserts that his sentence was

based on an “improper analogy to a prior dissimilar offense”

because Taylor’s prior conviction was for bank robbery and here

he pled guilty to bank larceny.                     The district court, however,

was following the Supreme Court’s direction to “maintain[] a

strong     connection         between       the     sentence      imposed        and    the

offender’s real conduct.”                  United States v. Tucker, 473 F.3d

556,    564    (4th    Cir.    2007)       (alteration    in     original)      (emphasis

added)    (quoting      United      States     v.    Booker,     543     U.S.   220,     246

                                             21
(2005)).      In explaining why it believed that 14 months was an

inadequate sentence for four bank heists, the court pointed to,

among   other       things,      the    63-month       sentence          that    the    district

court had given Taylor “for virtually the same offense conduct.”

This is not a case like United States v. Allen, 488 F.3d 1244,

1260 (10th Cir. 2007), where the court sentenced the defendant

“for    an    entirely       different,         and    far        more     serious,      crime.”

Rather, as the court concluded in this case, the facts of the

offense at issue and the facts in Taylor’s past robbery were

virtually the same.              We conclude that the district court did not

err    when       considering      “the       nature    and        circumstances         of     the

offense,” 18 U.S.C. § 3553(a), and analogizing this case to the

earlier case.

       Taylor’s         second     point      is      that        the    court     “emphasized

Taylor’s prior [criminal] history, to the exclusion of other

factors.”         But this claim is simply not supported by the record.

As described above, the court carefully walked through numerous

relevant      §    3553(a)       factors      and     properly          considered      Taylor’s

criminal      history      as     one     among     many      of        those    factors       that

influenced        it.     Taylor       also    argues        on    this    point       that    “the

Guidelines already account for [his] criminal history.”                                       While

it is true that the Guidelines take into account a defendant’s

criminal history, § 3553(a) allows a district court to consider

a defendant’s criminal history in making the determination of a

                                               22
variance      sentence.      We    therefore     conclude     that     the    district

court did not err in considering Taylor’s criminal history when

determining the appropriate sentence under § 3553(a).

     Finally, Taylor argues that the court “did not sufficiently

consider the need to provide Taylor with medical care in the

most effective manner, and misunderstood the deterrent effect

that medical treatment would have.”                  The sentencing transcript,

however, shows to the contrary -- that the district court knew

about   and    carefully    considered        Taylor’s   psychosocial         disorder

diagnosis.         On this point, Taylor also claims that the court

impermissibly       considered     rehabilitation,       in     violation      of   the

proscription of the Sentencing Reform Act that “a court may not

impose or lengthen a prison sentence to enable an offender to

complete       a    treatment      program      or     otherwise       to      promote

rehabilitation.”         Tapia v. United States, 131 S. Ct. 2382, 2393

(2011).       The record, again, belies the argument.                    The record

shows   that       the   court    did   not    determine      the    length    of    an

appropriate sentence based on a need for treatment.                            To the

contrary, it declined to shorten Taylor’s sentence based on his

asserted      mental     health    needs.       It     simply    and    permissibly

expressed its hope that Taylor would take advantage of mental

health services while incarcerated.                  “A court commits no error

by discussing the opportunities for rehabilitation within prison



                                         23
or the benefits of specific treatment or training programs”).

Id. at 2392.

                           *    *    *

     For the foregoing reasons, we affirm Taylor’s sentence.


                                                         AFFIRMED




                               24